Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The indep claims below are now allowed as they incorporate previously objected to claim  limitations not suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


(Currently Amended) A radio-frequency (RF) to direct current (DC) converter comprising: a direct electrical current (DC) input port; a radiofrequency (RF) input port; a direct electrical current (DC) to single flux quantum (SFQ) converter connected to the RF input port, the DC to SFQ converter being configured to convert RF current to SFQ current pulses; a Josephson junction (JJ) connected to both the DC input port via a first induction line and to the DC to SFQ converter via a second induction line and to ground; and a resistor connected to the Josephson junction and to the DC input port via a third induction line, wherein, in operation, when a DC electrical current is applied via the DC input port, no DC electrical current flows through the resistor, and when an RF electrical current at an RF frequency is applied via the RF input port, an electrical current directly dependent on the RF frequency flows through the resistor based on the SFQ current pulses from the DC to SFQ converter switching the JJ; and a rapid single flux quantum (RSFQ) pulse doubler having an input port and an output port, wherein the output port of the RSFQ pulse doubler is connected to an input port of the DC to SF0 converter, the RSFO pulse doubler being configured to generate SF0 pulse current input through the input port of the DC to SF0 converter.

4. (Currently Amended) A quantum mechanical system comprising: 
    PNG
    media_image1.png
    19
    561
    media_image1.png
    Greyscale
 a direct electrical current (DC) input port; a radiofrequency (RF) input port; a direct electrical current (DC) to single flux quantum (SFQ) converter connected to the RF input port, the DC to SFQ converter being configured to convert RF current to SFQ current pulses; a Josephson junction (JJ) connected to both the DC input port via a first induction line and to the DC to SFQ converter via a second induction line and to ground; and a resistor connected to the Josephson junction and to the DC input port via a third induction line, wherein, in operation, when a DC electrical current is applied via the DC input port, the DC electrical current is shunted to ground through the Josephson junction (JJ) and substantially no electrical current flows through the resistor, and when an RF electrical current is applied via the RF input port, the Josephson junction (JJ) switches at a rate commensurate an RF frequency of the RF electrical current to generate a steady state voltage across the Josephson junction (JJ) linearly dependent on the RF frequency such that an electrical current flowing through the resistor is directly dependent on the RF frequency of the RF electrical current; and a rapid single flux quantum (RSFO) pulse doubler having an input port and an output port, 317/005,182 wherein the output port of the RSFQ pulse doubler is connected to an input port of the DC to SF0 converter, the RSFQ pulse doubler being configured to generate SF0 pulse current input through the input port of the DC to SF0 converter.



10. (Currently Amended) A respectively comprising: a direct electrical current (DC) input port; a radiofrequency (RF) input port; a direct electrical current (DC) to single flux quantum (SFQ) converter connected to the RF input port, the DC to SFQ converter being configured to convert RF current to SF0 current pulses; a Josephson junction (JJ) connected to both the DC input port via a first induction line and to the DC to SF0 converter via a second induction line and to ground; and a resistor connected to the Josephson junction and to the DC input port via a third induction line. wherein, in operation, when a DC electrical current is applied via the DC input port. the DC electrical current is shunted to ground through the Josephson junction (JJ) and substantially no electrical current flows through the resistor, and when an RF electrical current is applied via the RF input port, the Josephson junction (JJ) switches at a rate commensurate an RF frequency of the RF electrical current to generate a steady state voltage across the Josephson junction (JJ) linearly dependent on the RF frequency such that an electrical current flowing through the resistor is directly dependent on the RF frequency of the RF electrical current; and a plurality of quantum mechanical devices, each of the plurality of quantum mechanical devices being connected to a corresponding one of the plurality of RF to DC converters, wherein the plurality of RF to DC converters are addressable so that the SFQ pulses produced from the RF electrical current are routed to a desired converter in the plurality of RF to DC converters.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849